 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CORDERICK GAGE,                                          No. 1:19-cv-00308-SKO (HC)
12                           Petitioner,                          ORDER DENYING PETITION FOR WRIT
                                                                  OF HABEAS CORPUS
13
               v.                                                 ORDER DIRECTING CLERK OF COURT
14                                                                TO ENTER JUDGMENT AND CLOSE
                                                                  CASE
15       RAYMOND MADDEN, Warden,
                                                                  ORDER DECLINING ISSUANCE OF
16                           Respondent.                          CERTIFICATE OF APPEALABILITY
17

18            Petitioner is a state prisoner proceeding with a petition for writ of habeas corpus pursuant

19   to 28 U.S.C. § 2254. He is represented in this action by Robert J. Beles and Joseph L. Ryan of

20   the Law Office of Beles and Beles. He is currently serving a sentence of 25 years for convictions

21   of robbery and assault with a firearm. He filed the instant habeas action challenging the

22   conviction. As discussed below, the Court finds the claims to be without merit. Therefore, the

23   petition will be DENIED.1

24   I.       PROCEDURAL HISTORY

25            On June 20, 2014, in the Kern County Superior Court, following a jury trial, Petitioner

26   was found guilty of three counts of robbery (Cal. Penal Code § 212.5(c)) and two counts of

27
     1
      Pursuant to 28 U.S.C. § 636(c), the parties have consented to the jurisdiction of the magistrate judge for all
28   purposes including entry of final judgment. (Docs. 3, 7.)
                                                                 1
 1   assault with a firearm (Cal. Penal Code § 245(a)(2)). People v. Packard, No. F070008, 2017 WL

 2   3725941, at *1 (Cal. Ct. App. 2017), review denied (Cal. 2017). In a bifurcated proceeding, the

 3   trial court found true an allegation Petitioner had a prior serious felony conviction within the

 4   meaning of the prior serious felony conviction enhancement (Cal. Penal Code § 667(a)) and

 5   California’s Three Strikes Law (Cal. Penal Code § 667(e)). Id. The trial court sentenced Petitioner

 6   to an aggregate determinate term of 25 years. Id. at *2.

 7           Petitioner appealed to the California Court of Appeal, Fifth Appellate District (“Fifth

 8   DCA”). On August 30, 2017, the Fifth DCA affirmed the judgment. Id. Petitioner filed a petition

 9   for review in the California Supreme Court, and the petition was denied on December 13, 2017.

10   Id.

11           On March 5, 2019, Petitioner filed the instant petition for writ of habeas corpus. (Doc. 1.)

12   Respondent filed an answer on June 11, 2019. (Doc. 10.) On October 1, 2019, Petitioner filed a

13   traverse. (Doc. 18.)

14   II.     FACTUAL BACKGROUND

15           The Court adopts the Statement of Facts in the Fifth DCA’s unpublished decision2:

16           Robbery of Dispensary
17           Darin Phillips was working at American Green Farmers, a medical marijuana
             dispensary in Bakersfield, about 3:00 p.m. on May 11, 2012. Owner Kevin Moats
18           and receptionist Shanta Jones were working at the dispensary with Phillips. From a
             front door, patients entered a reception room with a check-in counter that Jones sat
19           behind. Jones greeted patients, verified their paperwork and checked them in, and
             enrolled new patients. To the left of the reception room was the dispensary, also
20           known as the bud room, with a door to the street that was always locked.
21           Jones heard a knock at the door, and when she opened it she saw two African–
             American men who appeared to be in their 20's. One of the men had a darker
22           complexion and a tattoo on his neck. When Jones asked if they were new patients,
             the man with the darker complexion did not respond but ran into Jones and knocked
23           her backward onto the floor. Jones felt blurry or dazed when she hit the ground and
             started screaming.
24
             Phillips heard Jones scream and sounds of commotion from the room adjacent to the
25           bud room. When he entered the bud room, Phillips saw one of the two men hitting
             Moats over the head. Moats was on his knees with his hands balled into fists. Phillips
26
27   2
      The Fifth DCA’s summary of facts in its unpublished opinion is presumed correct. 28 U.S.C. §§ 2254(d)(2), (e)(1).
     Therefore, the Court will adopt the Fifth DCA’s summary of the facts. Moses v. Payne, 555 F.3d 742, 746 (9th Cir.
28   2009).
                                                              2
 1   punched Moat's assailant on the left side of the man's face. The man spun around
     and placed a silver handgun to Phillip's head. As Phillips grabbed the man's right
 2   arm and pushed the gun to the side, the gun fired a round next to Phillips's head.

 3   Jones heard two or three gunshots from where she was lying on the ground. When
     Jones noticed no one was around her, she ran out the door and down the street where
 4   she borrowed the cell phone of a passerby to call 911.

 5   Phillips and the armed assailant fell to the ground. The assailant had his knee on
     Phillips's chest. Phillips locked his arms so the assailant could not put the gun back
 6   in his face. Moats came to Phillips's assistance, and both struggled to get the gun
     away from the assailant. The assailant yelled, “‘I got two people in here.’” A second
 7   assailant, who was a little bigger than the first, came into the room carrying a larger
     handgun and pointed it at the heads of Moats and Phillips. The two assailants kicked
 8   and stomped Moats and Phillips until they told the assailants to take what they
     wanted. The second assailant covered his face with his T-shirt and told Phillips not
 9   to look at him.

10   The assailants asked where the marijuana was. Phillips pointed to where it was in
     the room. The assailants took a large travel duffle bag from the store that already
11   contained Ziploc bags of marijuana for restocking. Phillips could hear the second
     assailant with the larger gun taking glass jars of marijuana from the bud room. The
12   first assailant demanded to know the location of the money. He was directed to a
     shelf with Tupperware containers of cash; the assailants took the containers, which
13   had between $500 and $700. The first assailant seemed excited and said, “‘I can't
     believe you made me shoot my gun.’” Both assailants were wearing blue surgical-
14   type gloves.

15   The assailants asked Phillips and Moats about the safe. Phillips told them it was
     down the hall in the kitchen area and offered to open it for the assailants, but they
16   would not let Phillips and Moats get up. Phillips gave them the code to open the
     safe, which worked on a digital keypad, but he did not tell them they had to push
17   “Start” on the keypad before entering the numeric code. Phillips said it seemed there
     were multiple unsuccessful attempts to open the safe.
18
     The assailants returned to the victims, demanding the video recording tapes from
19   the camera surveillance system. Phillips told them there were no tapes because the
     system was digital, so one of the assailants slammed the system on the ground four
20   or five inches from Phillips's face. After the assailants fled through different exits,
     Phillips found a patient on the floor of the reception area who had been duct-taped
21   and hog-tied with electrical cord. There were bullet holes in the wall and in the
     ceiling of the room where Phillips and the assailant struggled over the gun.
22
     Patient Derrick Hudson was about to enter the dispensary when he saw a young
23   African–American man with a dark complexion running out the front door. The
     young man had a blue or black scarf or do-rag on his head. Hudson saw the man for
24   three to four seconds but was not wearing his glasses at that time, though he was
     wearing them during his testimony.
25
     Immediate Post-robbery Investigation
26
     Detectives William Hughes and Dennis Murphy responded in an unmarked gold
27   Ford Crown Victoria. Enroute, the communications center broadcast information
     describing two Black robbery suspects. Hughes took Chester Avenue and turned
28   onto 5th Street with emergency lights activated. He noticed three Black males inside
                                                3
 1   a late model, four-door black Toyota Camry waiting behind two vehicles at a stop
     sign.
 2
     As Hughes passed the Camry, the driver looked at Hughes and slid back behind the
 3   car's B pillar. The passengers also slumped away from view. Hughes made a U-turn
     and followed several cars behind the Camry. It soon made a sweeping right-hand
 4   turn onto 8th Street, failing to stop for the red light. The Camry rapidly accelerated
     eastbound until it made a turn onto L Street, stopping in the front yard of a residence
 5   on the 700 block of L Street. Three Black males exited the car, leaving the doors
     open.
 6
     As Hughes got out of his car, he looked directly at the driver of the Camry, whom
 7   he identified as Packard. The detective could smell a strong odor of fresh marijuana
     emanating from the car. Bakersfield police officer Jeff Martin and his canine partner
 8   Titan arrived at the scene. Titan and Martin came to a carport where a gray SUV
     was parked.
 9
     Packard was hiding underneath the SUV. Martin instructed him twice to come out
10   with his hands up or he would send his dog in. Another officer also gave the same
     two commands for Packard to come out. After Packard ignored Officer Martin's
11   commands for him to crawl out, the officer gave Titan a command to engage. Titan
     went under the SUV and bit Packard on his right biceps. Titan pulled Packard out
12   as Packard tried to pull himself back under the SUV. Titan followed Martin's
     command to release Packard, who was then handcuffed and arrested.
13
     Detective Nathan Anderberg found a pair of clean white cotton gloves behind a
14   piece of siding on the south side of the residence, about 50 feet away from where
     Packard was detained. Officer Isaac Aleman discovered a black Samsung cell phone
15   near where Packard was detained. The call log on the phone had been deleted.
     Detective Brent Stratton obtained the number for the Samsung phone from the
16   service carrier, MetroPCS, and Packard confirmed it was his cell phone number.

17   Aleman assisted with serving a search warrant at Packard's residence on West Drive.
     He found items of mail addressed to Packard, a black leather holster for a firearm,
18   and men's and women's clothing and shoes.

19   Crime scene technician Jeffery Cecil found a .25–caliber casing in the back
     employee room of the dispensary. There was duct tape on the floor of the back
20   hallway of the business.
21   Searching the car, Cecil located an Interarms nine-millimeter semiautomatic firearm
     loaded with seven .380–caliber bullets on the front passenger floorboard of the
22   Camry. There was a gray and red Chicago Bulls hat on the front passenger seat.
     Cecil determined the marijuana in the various jars totaled 316 grams.
23
     A duffel bag found in the rear passenger's side of the Camry contained multiple jars
24   of different brands of marijuana with a total of 1,030 grams of marijuana. Cecil
     found a red ball cap with an “A” and a halo symbol on the rear seat. Inside a
25   Spiderman backpack on the rear driver's side floorboard was a white cotton glove,
     a package for gloves, and a wrapper for duct tape. Cecil located a second glove
26   package wrapper in the car. There was a MetroPCS cell phone in the rear passenger's
     side door panel.
27
     The cell phone rang several times during the search, and Stratton answered it when
28   it rang. During one call someone asked for “Nunu.” During a previous traffic stop,
                                                4
 1   Thomas told Bakersfield police officer Jared Ashby he went by the name Nunu. The
     e-mail address associated with the cell phone included Thomas's name. The phone
 2   contained several “selfies” of Thomas. One text message that came in was “Nunu?”
     The detective determined the cell number for the phone was associated with
 3   Thomas.

 4   There was a photograph on the phone of the semiautomatic nine-millimeter firearm
     found in the Camry with a text message reading, “I got a thang 4 sale.” The reply
 5   text message asked, “what kind.” The response stated, “9 MM that also shoots
     .380's.” Stratton explained .380–caliber bullets could fit into the chamber of a nine-
 6   millimeter gun because they were both the same diameter, though the .380–caliber
     bullet is shorter in length.
 7
     Identification Evidence
 8
     Phillips identified Thomas in court as the first assailant who held the gun to his head
 9   during their struggle. Phillips identified Thomas from a photographic lineup
     sometime after the robbery. Phillips identified Gage in a separate photographic
10   lineup. Jones separately identified Thomas from a photographic lineup. She told
     Stratton she was 60 percent certain of her identification. Jones explained the man's
11   eyes and facial structure were similar to the suspect's.

12   Hudson identified Thomas from a six-pack photographic lineup shown to him by
     the detective. Hudson described Thomas as the man who had run past him. He was
13   only 10 percent sure of his identification. The man in the lineup was a dark person,
     but Hudson believed the man he had seen was younger than the individual in the
14   photographic lineup.

15   Jones also identified Gage from a photographic lineup. Jones said she was 75 percent
     certain of her identification of Gage. Jones told officers she chose the subject
16   because he had the same eyes as the robber. She was unable to see the silver-dollar-
     sized tattoo on the left side of the suspect's neck because the photograph was a
17   headshot. Jones believed the man may have had more tattoos in addition to the one
     she described.
18
     In her report to police, Jones described one of the perpetrators as a Black male adult,
19   19 to 21 years old, dark complexion, wearing either a royal or navy blue shirt and
     shorts, with a silver-dollar-sized tattoo on the left side of his neck, approximately
20   six feet tall, with a thin build. Jones specified this suspect was the one who had
     knocked her to the ground. She described the second perpetrator as a Black male
21   adult with a dark complexion, 19 to 21 years old, wearing a black T-shirt and dark
     jeans. Jones believed the second perpetrator may also have had tattoos.
22
     DNA Evidence
23
     Jerry Garza, a DNA expert, extracted DNA from the swabbed sample taken from
24   the red Angels hat. Garza could not exclude Packard as a major contributor. Using
     random match probability, the probability of selecting an unknown, unrelated
25   person from the Caucasian population with the same DNA major profile as Packard
     was one in 260 trillion, one in 14 trillion for the African–American population, and
26   one in 8.2 quadrillion for the Hispanic population.
27   Garza obtained a mixture of DNA from the red and gray Chicago Bulls hat.

28
                                                5
 1          Defenses

 2          Gage presented an alibi defense based on his testimony as well as the corroborating
            testimony of a friend from childhood and the mother of his child. Gage also had an
 3          innocent explanation for telephone calls or text messages he made to his
            codefendants before and during the time of the robbery. This evidence will be
 4          presented in greater detail below.

 5          Thomas's mother confirmed her son went by the nickname Nunu, which she gave
            him when he was young. Thomas was also involved with his mother's nonprofit
 6          ministry in her church, which works to prevent gang violence in their neighborhood.
            Thomas had tattoos of the names of a friend and his uncle, as well as tattoos of a
 7          checkered race flag and lips under his left ear.

 8          Packard's counsel called Dr. Scott Fraser as an eyewitness identification expert. Dr.
            Fraser identified the factors known scientifically to influence eyewitness memory,
 9          accurate recall, and subsequent identification. The accuracy of identification is
            reduced by situations with fear and high stress. The physiological response to stress
10          affects memory and the subsequent ability to recognize people. So does the presence
            of a gun. People are less accurate in identifying members of a different race than
11          members of their own race. The more often a person is shown an individual in a live
            or photographic lineup, or at a court hearing, the person becomes progressively more
12          certain of an identification.

13          Dr. Fraser explained there were several ways a lineup could be suggestive. The
            Department of Justice protocol favors sequential or one-by-one lineups rather than
14          simultaneous ones and also double blind presenters so the person administering the
            lineup is unaware of the suspect's identity. Some jurisdictions require all lineups be
15          recorded by audio or by audio and video to verify the reliability of the procedure.
            These procedures were not followed here but would have made the witness
16          identifications more reliable. Dr. Fraser described the six-pack photographic
            identification procedure used by investigators in this case as “a roll of the die.”
17

18   Packard, 2017 WL 3725941, at *2-6.

19   III.   DISCUSSION

20          A.       Jurisdiction

21          Relief by way of a petition for writ of habeas corpus extends to a person in custody

22   pursuant to the judgment of a state court if the custody is in violation of the Constitution, laws, or

23   treaties of the United States. 28 U.S.C. § 2254(a); 28 U.S.C. § 2241(c)(3); Williams v. Taylor,

24   529 U.S. 362, 375 n. 7 (2000). Petitioner asserts that he suffered violations of his rights as

25   guaranteed by the United States Constitution. The challenged conviction arises out of the Kern

26   County Superior Court, which is located within the jurisdiction of this court. 28 U.S.C. §

27   2254(a); 28 U.S.C.§ 2241(d).

28          On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act of
                                                        6
 1   1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its

 2   enactment. Lindh v. Murphy, 521 U.S. 320 (1997) (holding the AEDPA only applicable to cases

 3   filed after statute’s enactment). The instant petition was filed after the enactment of the AEDPA

 4   and is therefore governed by its provisions.

 5           B.      Legal Standard of Review

 6           A petition for writ of habeas corpus under 28 U.S.C. § 2254(d) will not be granted unless

 7   the petitioner can show that the state court’s adjudication of his claim: (1) resulted in a decision

 8   that was contrary to, or involved an unreasonable application of, clearly established Federal law,

 9   as determined by the Supreme Court of the United States; or (2) resulted in a decision that “was

10   based on an unreasonable determination of the facts in light of the evidence presented in the State

11   court proceeding.” 28 U.S.C. § 2254(d); Lockyer v. Andrade, 538 U.S. 63, 70-71 (2003);

12   Williams, 529 U.S. at 412-413.

13           A state court decision is “contrary to” clearly established federal law “if it applies a rule

14   that contradicts the governing law set forth in [the Supreme Court’s] cases, or “if it confronts a set

15   of facts that is materially indistinguishable from a [Supreme Court] decision but reaches a

16   different result.” Brown v. Payton, 544 U.S. 133, 141 (2005) (citing Williams, 529 U.S. at 405-

17   406).

18           In Harrington v. Richter, 562 U.S. 86, 101 (2011), the U.S. Supreme Court explained that

19   an “unreasonable application” of federal law is an objective test that turns on “whether it is

20   possible that fairminded jurists could disagree” that the state court decision meets the standards
21   set forth in the AEDPA. The Supreme Court has “said time and again that ‘an unreasonable

22   application of federal law is different from an incorrect application of federal law.’” Cullen v.

23   Pinholster, 563 U.S. 170, 203 (2011). Thus, a state prisoner seeking a writ of habeas corpus from

24   a federal court “must show that the state court’s ruling on the claim being presented in federal

25   court was so lacking in justification that there was an error well understood and comprehended in

26   existing law beyond any possibility of fairminded disagreement.” Harrington, 562 U.S. at 103.
27           The second prong pertains to state court decisions based on factual findings. Davis v.

28   Woodford, 384 F.3d 628, 637 (9th Cir. 2003) (citing Miller-El v. Cockrell, 537 U.S. 322 (2003)).
                                                         7
 1   Under § 2254(d)(2), a federal court may grant habeas relief if a state court’s adjudication of the

 2   petitioner’s claims “resulted in a decision that was based on an unreasonable determination of the

 3   facts in light of the evidence presented in the State court proceeding.” Wiggins v. Smith, 539

 4   U.S. 510, 520 (2003); Jeffries v. Wood, 114 F.3d 1484, 1500 (9th Cir. 1997). A state court’s

 5   factual finding is unreasonable when it is “so clearly incorrect that it would not be debatable

 6   among reasonable jurists.” Jeffries, 114 F.3d at 1500; see Taylor v. Maddox, 366 F.3d 992, 999-

 7   1001 (9th Cir. 2004), cert.denied, Maddox v. Taylor, 543 U.S. 1038 (2004).

 8          To determine whether habeas relief is available under § 2254(d), the federal court looks to

 9   the last reasoned state court decision as the basis of the state court’s decision. See Ylst v.

10   Nunnemaker, 501 U.S. 979, 803 (1991); Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir.

11   2004). “[A]lthough we independently review the record, we still defer to the state court’s

12   ultimate decisions.” Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002).

13          The prejudicial impact of any constitutional error is assessed by asking whether the error

14   had “a substantial and injurious effect or influence in determining the jury’s verdict.” Brecht v.

15   Abrahamson, 507 U.S. 619, 623 (1993); see also Fry v. Pliler, 551 U.S. 112, 119-120 (2007)

16   (holding that the Brecht standard applies whether or not the state court recognized the error and

17   reviewed it for harmlessness).

18          C.      Review of Petition

19          The petition presents the following claims for relief: 1) the state court erred in concluding

20   that Petitioner was not entitled to relief where the trial court denied him right to due process by
21   repeatedly denigrating counsel in front of the jury, showing a strong bias against Petitioner; 2) the

22   state court erred in concluding that Petitioner was not prejudiced by trial counsel’s unreasonable

23   failure to present cell phone records corroborating Petitioner’s testimony, especially where the

24   jury specifically requested the records during deliberations; and 3) the state court’s conclusion

25   that there was substantial evidence for the jury to find Petitioner guilty of count 3 was

26   unreasonable and denied Petitioner his constitutional rights.
27          1. Judicial Bias

28          Petitioner claims there were several instances where the trial court exhibited an obvious
                                                        8
 1   bias against defense counsel in front of the jury. He asserts that the judge’s actions violated his

 2   right to a fair trial and due process under the Fourteenth Amendment. Petitioner raised this claim

 3   on direct review. In the last reasoned decision, the Fifth DCA denied the claim as follows:

 4          Gage contends the trial court exhibited bias against him and his trial counsel during
            voir dire of potential jurors. The People respond Gage failed to raise this issue at
 5          trial, forfeiting the claim for appellate review, and the trial court acted well within
            its discretion during voir dire in limiting the scope of some questions by counsel and
 6          sustaining the prosecutor's objections to other questions. We find no error.
 7          Voir Dire Proceedings
 8                  First Prospective Juror
 9          Gage's trial counsel, Benjamin Nkwonta, asked an early prospective juror (first
            prospective juror) whether it would influence how he viewed the case if he knew
10          Gage and Thomas were gang members. The first prospective juror replied he did not
            think so. Nkwonta asked the first prospective juror if he understood it is not a crime
11          for a person to be a gang member. The trial court cautioned Nkwonta not to go “there
            directly to this gentleman.” Nkwonta replied he was “trying to elicit a question as to
12          whether [the first prospective juror] will abide by the law.” Nkwonta asked how it
            would impact the first prospective juror if he were to hear evidence Gage was a gang
13          member with gang tattoos. The first prospective juror replied he did not know and
            would have to hear everything before making a decision. Nkwonta asked if the first
14          prospective juror was saying the mere fact Gage was a gang member would “not
            influence you in any way?” The court cautioned Nkwonta that was not what the first
15          prospective juror said. The court told Nkwonta to focus on what he said and
            cautioned counsel, “You're turning words.” The first prospective juror responded
16          that gang membership alone would not influence him.
17          Nkwonta followed up, asking the court why it interposed an objection when the
            prospective juror was asked whether he thought it was not a crime for a person to be
18          gang member. Nkwonta asked if he had misstated the law. The court clarified, noting
            the way Nkwonta turned that question around was treating the first prospective juror
19          disrespectfully because counsel was putting words in his mouth and educating the
            juror about the case. The court noted this was not allowed.
20
            Outside the jury's presence, Nkwonta referred to the first prospective juror he had
21          questioned and told the court it had challenged his credibility before that juror.
            Counsel denied turning the first prospective juror's words against him and took issue
22          with the court's challenge. Nkwonta reiterated for the record he did not believe he
            had done anything wrong.
23
                    Second Prospective Juror
24
            Nkwonta questioned another prospective juror (second prospective juror) about a
25          relative who was apparently a gang member. The second prospective juror explained
            she had contact with him but not on a daily basis. When asked if she had very
26          positive or negative feelings toward gangs, the second prospective juror replied she
            did not have association with them per se. Nkwonta asked the second prospective
27          juror if she thought “it should be a crime for a person to be a gang member?” The
            trial court interposed its own objection, telling counsel the question was not fair and
28          to please move on. Responding to the next question, the second prospective juror
                                                         9
 1   said she would not prejudge someone who had a gang tattoo or automatically
     conclude the person was guilty of something.
 2
            Third Prospective Juror
 3
     Nkwonta later encountered a prospective male juror (third prospective juror) and
 4   asked him if being a member of a gang should be a crime. The third prospective
     juror explained it would depend on whether the group were committing crimes and
 5   violations of the Penal Code. In argumentative fashion, Nkwonta told the third
     prospective juror that mere membership in a gang was not a crime. Nkwonta then
 6   began a hypothetical scenario involving a police officer taking the stand and talking
     about his personal contacts with “A” and “A” admitting several times to the officer
 7   he is a gang member. The court interposed an objection and told Nkwonta to move
     on to another thought.
 8
     Nkwonta again became confrontational with the third prospective juror and asked if
 9   he thought being a gang member should be a crime. The third prospective juror kept
     stating it would depend on the totality of the circumstances. Nkwonta went back to
10   his scenario about police testimony concerning prior gang contacts. The court told
     Nkwonta he was asking the same question the court had told him not to ask. The
11   court permitted Nkwonta to proceed with the question anyway and the third
     prospective juror said he would tend to think someone who admitted prior gang
12   membership in the past would cause him to believe that person was guilty of the
     crimes he or she was currently charged with.
13
     The third prospective juror then said he would follow the trial court's instructions
14   that being a gang member alone is not a crime. Continuing his argumentative
     questioning, Nkwonta asked the third prospective juror that if he heard Gage was a
15   documented gang member, would this fact alone lead him to conclude he was guilty
     of the charged offenses. The court interjected the question was unfair because it did
16   not give a full picture of the third prospective juror's answers. In response to the
     court's question, the third prospective juror said he could follow the court's
17   instructions.

18   The prosecutor asked the third prospective juror whether he would follow the law
     and use his common sense during deliberation. The third prospective juror said he
19   could do that. The third prospective juror then left the courtroom while the parties
     discussed an apparent challenge to him for cause. The court told Nkwonta it was
20   unfair to him and they had to come up with a different system for motions to
     challenge jurors for cause. Nkwonta, the prosecutor, and counsel for Thomas agreed
21   the attorneys would raise their hands if they were going to challenge a juror for
     cause.
22
     Nkwonta explained to the court that the essence of voir dire is to determine if a juror
23   might have a hardship and has preconceived or prejudged opinions. Nkwonta
     viewed the third prospective juror as being “all over the map.” Nkwonta said he felt
24   shot down by the court. Nkwonta wanted to do his job, which included challenges
     for cause, the essence of the process. Nkwonta did not think the third prospective
25   juror was answering his questions. Nkwonta pointed out the court's question about
     whether the prospective juror would follow the court's instructions would result in
26   a yes to the question 100 percent of the time and there would be “no point in us
     having this exercise.”
27
     Nkwonta challenged the third prospective juror for cause. In denying Nkwonta's
28   challenge for cause, the court ruled: “[Y]ou're isolating specifics, as to specifics in
                                                10
 1   a question within a context but no context to it. So—please. So within the context,
     the person is channeled with no background to make an answer to your question.
 2   And then you're providing information which is coming into the trial and getting his
     opinion on specific parts of it. That's not what we're doing.”
 3
            Fourth Prospective Juror
 4
     Nkwonta questioned a fourth prospective juror who had prior experience teaching
 5   juvenile delinquents. Nkwonta told this juror the prosecutor had to prove his case
     “beyond all reasonable doubt.” The court interposed that this statement by counsel
 6   misstated the law. Nkwonta argumentatively replied, “Well, I don't think I did,
     Judge.” The court asked Nkwonta to move on.
 7
            Fifth Prospective Juror
 8
     Nkwonta asked a fifth prospective juror about the fact that only his client was
 9   charged with attempted murder. Nkwonta asked the prospective juror what went
     through his mind when the charge was first read to the venire. The fifth prospective
10   juror said he wanted to look into it more because he wanted to know what happened.
     Nkwonta asked, “[Y]ou didn't think, I think he did it, something like that?” The fifth
11   prospective juror replied, “No.”

12   Nkwonta asked whether the prospective juror had ever mistaken someone he knew
     or a friend for someone else. The prospective juror replied affirmatively. Nkwonta
13   asked, “This is a friend you have known for probably years and years.” The
     prosecutor lodged an objection that the question was improper. The court found the
14   question “on the line.” Nkwonta repeated the question in similar form. The court
     told Nkwonta to move on. The trial court denied Nkwonta's motion for a sidebar
15   discussion. The court further denied Nkwonta's request for clarification and told him
     to move on.
16
     Nkwonta asked the prospective juror a third time about mistakenly identifying a
17   stranger for a friend. The court sustained the prosecutor's objection and told
     Nkwonta to move on to another area of questioning. Nkwonta asked the prospective
18   juror if an eyewitness pointed to Gage and said he did it, would this end the case for
     the prospective juror. The prospective juror said it would not because it was only
19   one witness. Nkwonta asked about two witnesses, stating it does not “matter how
     many say that's the guy, I saw him, I am saying if, is the case over?” The prospective
20   juror again replied, “No.” Nkwonta asked why, and the prospective juror said,
     “Because we need more evidence.”
21
     Nkwonta asked if the prospective juror thought it was possible for a person to be
22   mistakenly identified as the person who committed an offense when they were
     innocent. The prosecutor objected to the question as improper. The court told
23   Nkwonta he had already asked this question and would ask him to sit down if he did
     not move on.
24
            Sixth Prospective Juror
25
     Nkwonta asked a sixth prospective juror whether “it's possible for an eyewitness to
26   a crime or some incident to mistakenly identify an innocent person as the person
     that committed that crime and say I am sure that is the person?” The court sustained
27   the prosecutor's objection and told Nkwonta, “You've been warned.”

28
                                               11
 1   After excusing the jury, Nkwonta asked the court to make a record. Nkwonta stated
     he believed the court was improperly limiting his voir dire. Nkwonta stated he had
 2   not asked a single question that was improper. Nkwonta argued he had only asked
     questions of seven jurors and only questioned them for about 15 minutes. Nkwonta
 3   explained his questions were designed to make sure the jurors were not prejudging
     the case. Nkwonta took issue with the prosecutor's objections to his questions and
 4   the court sustaining those objections.

 5   The court thanked Nkwonta and noted that when the prosecutor objects, it is not a
     speaking objection and the court is very aware what counsel is doing. The court
 6   noted: “It's obvious to everyone you're preconditioning this jury. You were ordered
     yesterday to stop. You did. You were ordered three times today to stop. If you do it
 7   again in your voir dire, it will be a direct violation of a Court order. I'll take
     appropriate action at that time.” The court asked Nkwonta if he understood. The
 8   court reminded Nkwonta the voir dire was for challenging jurors for cause, not
     preconditioning the jury or setting up counsel's argument. The court noted: “You've
 9   been ordered to stop. You're very aware of what's going on. You changed the
     wording. It's then appropriate for the Court.”
10
     Nkwonta proceeded later with his request to make a record. Nkwonta asked the court
11   for further clarification concerning why the court would routinely deny his requests
     for sidebar discussions. The court said this would be done. The court noted it was
12   cocounsel's turn for voir dire. The court observed it had asked Nkwonta to sit down
     three times the day before because he would not follow the court's instructions.
13
     Later in that session, Nkwonta launched into a long objection, reiterating his
14   discontent over the court not permitting sidebar discussions and seeking clarification
     concerning the basis for the court sustaining the prosecutor's objections to
15   Nkwonta's questions.

16   Nkwonta made a motion to reopen voir dire on the basis his client had been limited
     to 10 minutes of questioning for a venire of 24 potential jurors. The court noted
17   Nkwonta was an experienced attorney having conducted some 100 trials. The court
     denied the motion, finding Nkwonta's behavior the day before amounted to
18   preconditioning of the potential jury. The court further noted it did not limit
     Nkwonta's questioning until he resumed his preconditioning conduct. The court
19   denied Nkwonta's request for a sidebar on the last day of voir dire.

20          Court's Interactions with Mr. Nkwonta During Trial
21   After the trial began, Nkwonta reiterated his objections to the voir dire proceedings.
     The gist of the argument was the court had ridiculed him in front of the jury, limited
22   his ability to question witnesses, and limited counsel's zealous advocacy. Nkwonta
     argued the proceedings were fundamentally unfair, and he sought a mistrial. The
23   prosecutor noted there were multiple venire panels of 24 potential jurors each, and
     counsel were each afforded 30 to 35 minutes of questioning per panel. The
24   prosecutor noted his objections were because Nkwonta's questions were improperly
     indoctrinating the jury.
25
     Nkwonta argued the prosecutor would object and the court would sustain the
26   objection without the prosecutor stating his basis for the motion; then the court
     would not permit Nkwonta the opportunity to have a sidebar discussion. The court
27   stated it had never had a problem with Mr. Nkwonta's zealous advocacy, including
     the way he operates and conducts himself. The court further noted it did not want to
28   cause a chilling effect on Nkwonta's advocacy. The court denied the motion for
                                               12
 1   mistrial.

 2   The court learned a juror was having difficulty understanding Mr. Nkwonta. The
     court advised the jury:
 3
             “Again, basically on behalf of everyone in this courtroom, I appreciate your
 4           comment. It did get brought to me, with no disrespect, obviously, to Mr. N'
             Kwonta. Some of you are having trouble understanding him at times. Okay?
 5           And that's appreciated because Mr. N'Kwonta would ask for nothing less. If
             there's anything you don't understand, just put up your hand. I'll keep an eye
 6           on it, and we'll work with it.

 7           “He has certainly a strong accent. I was very pleased when he came here
             because I suddenly became better in everyone's eyes, so I appreciate all this
 8           to him. Bottom line is if you do have trouble, we'll clarify it. It's not a
             problem to Mr. N'Kwonta either. Again, thank you for doing that. That's a
 9           fantastic example of you doing your job, so much appreciated on behalf of
             everyone.”
10
     During Nkwonta's questioning of a witness at trial, he asked for a moment before
11   proceeding. The court replied, “Absolutely. Your case. Don't worry about it.” A
     similar exchange between the court and Nkwonta occurred later. On one occasion
12   later in the trial, the court initially denied Nkwonta's request for a sidebar discussion
     but conducted it soon afterward off the record. Outside the jury's presence, the trial
13   court noted the sidebar discussion took place. The court noted it understood Mr.
     Nkwonta's position and formulated a solution to it should the situation arise again.
14   The court noted it was in no way trying to hamper counsel's ability to represent his
     client.
15
             Forfeiture
16
     A party seeking disqualification of a judge must do so at the earliest practicable
17   opportunity after discovery of the facts constituting the grounds for disqualification.
     (People v. Scott (1997) 15 Cal.4th 1188, 1205–1207.) It is too late to raise the issue
18   for the first time on appeal and such a claim is forfeited. (People v. Guerra (2006)
     37 Cal.4th 1067, 1110–1111, disapproved on other grounds in People v. Rundle
19   (2008) 43 Cal.4th 76, 151.) Gage failed to seek disqualification of the trial judge.
     This issue has been forfeited for appellate review. It also fails on the merits.
20
             Right to Impartial Judge
21
     Defendants have a due process right to an impartial judge under the state and federal
22   Constitutions. (Arizona v. Fulminante (1991) 499 U.S. 279, 309; People v. Guerra,
     supra, 37 Cal.4th at p. 1111.) The due process clause requires a fair trial in a fair
23   tribunal before a judge with no actual bias against the defendant or interest in the
     outcome of the defendant's particular case. (Bracy v. Gramley (1997) 520 U.S. 899,
24   904–905.)

25   Section 1044 states a trial court has the duty to control the trial proceedings. When
     an attorney engages in improper behavior, such as ignoring the court's instructions
26   or asking inappropriate questions, the trial court is within its discretion to reprimand
     counsel as the circumstances require. (People v. Guerra, supra, 37 Cal.4th at p.
27   1111, citing People v. Snow (2003) 30 Cal.4th 43, 78.) A trial court's numerous
     rulings against a party—even when legally erroneous—do not establish a charge of
28   judicial bias, especially when they are subject to review. (People v. Guerra, supra,
                                                 13
 1          at p. 1112.) The role of the reviewing court is not to determine whether the trial
            judge's conduct left something to be desired or whether some comments would have
 2          been better left unstated. We determine whether the judge's behavior was so
            prejudicial it denied the defendant a fair trial as opposed to a perfect trial. (People
 3          v. Snow, supra, at p. 78.)

 4          A trial court has considerable discretion to place reasonable limits on voir dire,
            including the number and nature of voir dire questions. (People v. Carasi (2008) 44
 5          Cal.4th 1263, 1286; People v. Zambrano (2007) 41 Cal.4th 1082, 1120, disapproved
            on another ground in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22.)
 6          Limitations on voir dire are subject to review for abuse of discretion. (People v.
            Zambrano, supra, at p. 1120.)
 7
            It is well settled that examination of prospective jurors should not be used to educate
 8          the jury panel to particular facts of the case, to compel a potential juror to commit
            himself or herself to vote a particular way, to prejudice the jury for or against a party
 9          in the case, to argue the case, to indoctrinate the jury, or to instruct the jury in matters
            of law. (People v. Abilez (2007) 41 Cal.4th 472, 492–493; People v. Fierro (1991)
10          1 Cal.4th 173, 209, questioned on other grounds in People v. Letner and Tobin
            (2010) 50 Cal.4th 99, 205–207; People v. Williams (1981) 29 Cal.3d 392, 408.) A
11          capital defendant does not have the right to ask specific questions on voir dire that
            educate the jury on the facts of the case or to instruct the jury in matters of law.
12          (People v. Tate (2010) 49 Cal.4th 636, 657.)

13          We have found no examples of judicial bias in the record of the voir dire and
            evidentiary proceedings. The trial court limited Mr. Nkwonta's questioning of the
14          jury only to the extent counsel was trying to indoctrinate the jury with his client's
            view of the case. Nkwonta inappropriately began to reference specific facts of the
15          case to potential jurors and did so on several occasions during voir dire, ignoring the
            trial court's admonitions to avoid indoctrination. The trial court was acting well
16          within its mandated duty to control the proceedings and to ensure a fair voir dire
            process for all of the parties. Furthermore, the court did not need the prosecutor to
17          state the basis for his objections to Nkwonta's voir dire questions, as Gage argues
            on appeal, because it was very clear from the nature of Nkwonta's questions that he
18          was inappropriately trying to educate and precondition the jury with the facts of the
            case and the law.
19
            The trial court did not disparage Nkwonta's speech during trial as Gage argues on
20          appeal. Mr. Nkwonta apparently spoke with a noticeable accent and the trial court
            asked jurors to indicate when they had any difficulty understanding him. The court
21          did not mock Nkwonta but praised his skill as an advocate to the jury. In sum, we
            find no merit to Gage's contention that the trial court was biased against him or his
22          trial attorney.

23   Packard, 2017 WL 3725941, at *14-19.

24                  a. Procedural Default

25          As noted above, the state court found that Petitioner had forfeited his claim by failing to

26   object to the actions of the judge at trial. Respondent contends that Petitioner’s claim is thus

27   procedurally defaulted. Petitioner contends that his claim is not barred because the state court

28   applied California law incorrectly. The Court finds that the claim is procedurally defaulted.
                                                         14
 1          Initially, the Court notes that it cannot consider Petitioner’s argument that the state

 2   appellate court incorrectly applied California law on federal habeas review. Essentially, Petitioner

 3   seeks federal review of a state court determination of state law. A federal court may not do so.

 4   See Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (per curiam) (federal court is bound by state

 5   court determination of state law).

 6          A federal court will not review a claim of federal constitutional error raised by a state

 7   habeas petitioner if the state court determination of the same issue “rests on a state law ground

 8   that is independent of the federal question and adequate to support the judgment.” Coleman v.

 9   Thompson, 501 U.S. 722, 729 (1991). This rule also applies when the state court's determination

10   is based on the petitioner's failure to comply with procedural requirements, so long as the

11   procedural rule is an adequate and independent basis for the denial of relief. Id. at 730. For the

12   bar to be “adequate,” it must be “clear, consistently applied, and well-established at the time of

13   the [ ] purported default.” Fields v. Calderon, 125 F.3d 757, 762 (9th Cir. 1997). For the bar to

14   be “independent,” it must not be “interwoven with the federal law.” Michigan v. Long, 463 U.S.

15   1032, 1040-41 (1983). If an issue is procedurally defaulted, a federal court may not consider it

16   unless the prisoner can demonstrate cause for the default and actual prejudice as a result of the

17   alleged violation of federal law, or demonstrate that failure to consider the claims will result in a

18   fundamental miscarriage of justice. Coleman, 501 U.S. at 749-50.

19          The Ninth Circuit has repeatedly held that California's contemporaneous objection

20   doctrine is clear, well-established, has been consistently applied, and is an adequate and
21   independent state procedural rule. Melendez v. Pliler, 288 F.3d 1120, 1125 (9th Cir. 2002);

22   Vansickel v. White, 166 F.3d 953 (9th Cir. 1999). The Ninth Circuit has held that the

23   contemporaneous objection rule also bars a claim of prosecutorial misconduct. Jackson v.

24   Giurbino, 364 F.3d 1002, 1006-07 (9th Cir. 2004). The Court agrees with Respondent that the

25   failure to object to the actions of the judge is sufficiently similar to bar the claim. Petitioner did

26   not challenge the actions of the judge and move for disqualification at any time. Therefore, he
27   waived his claim in state court and is procedurally barred from raising it here. In any case, as

28   discussed below, the claim is without merit.
                                                        15
 1                  b. Legal Standard

 2          The Due Process Clause guarantees a criminal defendant the right to a “‘fair trial in a fair

 3   tribunal’ before a judge with no actual bias against the defendant or interest in the outcome of his

 4   particular case.” Bracy v. Gramley, 520 U.S. 899, 904-05 (1997) (quoting Withrow v. Larkin, 421

 5   U.S. 35, 46 (1975). While common law, statutes, and professional standards may give guidance

 6   for when a judge should recuse himself or herself, only violations of the Constitution will result in

 7   the reversal of a conviction on writ of habeas corpus. Bracy, 520 U.S. at 904-05. There are cases

 8   where a judge’s implied bias creates such a high probability of actual bias as to violate the

 9   Constitution. Larkin, 421 U.S. at 46. For example, the Supreme Court has found that Due

10   Process requires disqualification of a judge when the judge has direct financial interest in the

11   outcome of a case, Aetna Life Ins. Co. v. Lavoie, 475 U.S. 813, 822-24 (1986), is faced with

12   substantial direct personal insults and denigration from a litigant, Mayberry v. Pennsylvania, 400

13   U.S. 455, 466 (1971), or had significant prosecutorial and adjudicatory functions in the same

14   case, In re Murchison, 349 U.S. 133, 134-6 (1955). These cases indicate a judge’s implied bias

15   violates the Constitution if the judge had “direct, personal [and] substantial” influences on him or

16   some other incentive for bias. See Aetna, 475 U.S. at 822.

17          In attempting to make out a claim of unconstitutional bias, a plaintiff must “overcome a

18   presumption of honesty and integrity” on the part of the judge. Larkin, 421 U.S. at 47. A judge is

19   unconstitutionally biased if he has a deep-seated favoritism or antagonism that makes fair

20   judgment impossible. Mayberry, 400 U.S. at 465-66. Recusal is required only if the judge’s bias
21   is 1) directed against a party; 2) stems from an extrajudicial source; and 3) is such as a reasonable

22   person knowing all the facts would conclude that the judge’s impartiality might reasonably be

23   questioned. Liteky, 510 U.S. at 545-546. While the judge may have made rulings unfavorable to

24   a petitioner, “[j]udicial rulings alone almost never constitute a valid basis” for finding bias. Liteky

25   v. United States, 510 U.S. 540, 555 (1994) (citing United States v. Grinnell Corp., 384 U.S. 563,

26   583 (1966)). “In the absence of evidence of some extrajudicial source of bias or partiality, neither
27   adverse rulings nor impatient remarks are generally sufficient to overcome the presumption of

28   judicial integrity, even if those remarks are ‘critical or disapproving of, or even hostile to,
                                                        16
 1   counsel, the parties, or their cases.’” Larson v. Palmateer, 515 F.3d 1057, 1067 (9th Cir. 2008)

 2   (quoting Liteky, 510 U.S. at 555).

 3          Finally, if a criminal defendant is not tried by an impartial adjudicator, the error is

 4   structural, i.e., reversal is required without consideration of whether the error was harmless.

 5   Neder v. United States, 527 U.S. 1, 8 (1999); Gomez v. United States, 490 U.S. 858, 876 (1989)

 6   (denial of “right to an impartial adjudicator, be it judge or jury” can never be harmless error)

 7   (citation omitted).

 8                  c. Analysis

 9          The state court reasonably determined that there was no evidence of judicial bias by the

10   trial court. There is no indication that the trial judge had any financial interest in the outcome of

11   Petitioner’s case or that he had a prosecutorial function related to Petitioner in this case or some

12   earlier case. Petitioner claims that the trial judge repeatedly denigrated and castigated his defense

13   counsel in front of the jury such that it gave the appearance that defense counsel was behaving

14   unprofessionally and unethically. In his traverse, Petitioner claims “there was evidence of a

15   ‘bitter controversy’ which showed that the trial court was biased against trial counsel such that

16   petitioner’s trial was unfair.” (Doc. 18-1 at 6.)

17          Upon review of the record, the Court does not find this to be the case. Although the trial

18   judge may have been curt, cut defense counsel short on occasion, and admonished defense

19   counsel when he repeatedly tried to indoctrinate the jury with his client's view of the case, there is

20   nothing to support the allegation that the trial judge was embroiled in a bitter controversy with
21   counsel, thereby rendering the trial unfair. On the contrary, the trial judge acted well within his

22   mandate to control the proceedings. The judge politely responded to defense counsel’s

23   interjections on many occasions. (See, e.g., Doc. 11-47 at 72: “Mr. Nkwonta, your point is well-

24   taken”; Doc. 11-47 at 73: “No, that’s fair”). Although the trial judge sustained objections

25   interposed by the prosecutor against defense counsel, he also sustained defense counsel’s

26   objections to the prosecutor. (See, e.g., Doc. 11-46 at 179-180). The court also apologized to
27   defense counsel when the court erred. (See, e.g., Doc. 11-47 at 170: “Mr. Nkwonta, I’m not

28   being fair to you here . . . . Thank you, Mr. Nkwonta. We will revisit, it’s only fair”; Doc. 11-47
                                                         17
 1   at 171-72: “Sorry sir, did you get the last one?”); Doc. 11-27 at 104: “Again, thank you, Mr.

 2   Nkwonta. That was unfair with that situation. So thank you. Yes, your comment.”) And, there

 3   were many occasions where the court was sensitive to defense counsel’s concerns. For instance,

 4   defense counsel sought to introduce certain phone records, but counsel for codefendants argued

 5   against their admission. The trial court responded to defense counsel, stating: “No, no. This is

 6   what we’ll do. You’re frustrated. This is a big point to you. You feel unclear on it. I don’t want

 7   that to happen. Therefore, don’t touch this issue this morning as to Sergeant Stratton. Put him on

 8   re [sic]. We’ll allow you to reopen on that once you’ve done some research, presented it to

 9   counsel.” (Doc. 11-27 at 23.)

10          Thus, while the court may have been short and direct on occasion, he was so to all parties

11   including the prosecutor, all three defense attorneys, the witnesses, and the jury. There was no

12   evidence of any deep-seated antagonism by the trial judge toward Petitioner’s defense counsel or

13   any behavior that would imply a bitter controversy between them. The court’s behavior appears to

14   be nothing more than conduct the Supreme Court had previously found inadequate to show bias:

15          . . . judicial rulings, routine trial administration efforts, and ordinary admonishments
            (whether or not legally supportable) to counsel and to witnesses. All occurred in the
16          course of judicial proceedings, and neither (1) relied upon knowledge acquired
            outside such proceedings nor (2) displayed deep-seated and unequivocal antagonism
17          that would render fair judgment impossible.
18   Liteky, 510 U.S. at 556. There is simply no evidence whatsoever of any judicial bias in this case

19   that could form the basis of a constitutional claim. Certainly, Petitioner has not shown that the

20   state court rejection of his claim was contrary to or an unreasonable application of controlling
21   Supreme Court authority. The claim will be denied.

22          2. Ineffective Assistance of Counsel

23          Next, Petitioner alleges counsel was ineffective in failing to present cellphone evidence

24   which corroborated his testimony. Based on the jury’s request to see those records during

25   deliberations, Petitioner concludes he was prejudiced by counsel’s deficient performance. This

26   claim was also raised on direct review in the state courts. The Fifth DCA rejected the claim in the
27   last reasoned decision, as follows:

28          Gage contends his trial counsel was ineffective because he failed to subpoena and
                                                    18
 1   introduce Gage's phone records. Gage argues the phone records were exculpatory
     because they supported his misidentification defense by corroborating his testimony
 2   that he called the codefendants at the time the robbery occurred. According to Gage,
     his counsel failed to obtain admissible records from the phone company but relied
 3   on procedurally defective records subpoenaed from law enforcement prior to trial
     but could not be authenticated.
 4
     Facts and Proceedings
 5
     Detective Stratton obtained and executed a search warrant of MetroPCS phone
 6   records of Gage's phone calls at the time of the robbery. The records were made
     available to defense counsel prior to trial. During in limine motions, the prosecutor
 7   informed the court the phone records were in the custody of the Bakersfield Police
     Department and he planned to have a custodian of records from MetroPCS verify
 8   the records and lay a foundation for text messages sent and calls made. Counsel for
     Gage's codefendants indicated there could be hearsay challenges to the admissibility
 9   of phone call evidence because subscriber information from the phone company
     may have no correlation to who used the phone to make a call.
10
     On behalf of Gage, Nkwonta sought to introduce phone records of all three
11   defendants, including their text messages for the time period two hours before and
     two hours after the robbery. Nkwonta planned to use the exhibits to cross-examine
12   Detective Stratton and to show Gage was not with Packard or Thomas during the
     robbery.
13
     Packard's counsel objected to the introduction of the entirety of the evidence because
14   it was “a huge amount of stuff that nobody here is going to be able to go through in
     the time that we're going to have to argue it.” Packard's counsel further pointed out
15   defense counsel had negotiated before trial began concerning which phone records
     and text messages would come into evidence, and this was the first time Mr.
16   Nkwonta sought to have it introduced. Packard's counsel further argued he would
     move for a mistrial pursuant to Aranda/Bruton [Fn.7.] if the phone records were
17   admitted into evidence. The court tentatively denied Gage's motion to introduce all
     of the phone records but asked Nkwonta to prepare a condensed version of the
18   records he wanted to present, and to present it to all counsel.

19          [Fn.7.] People v. Aranda (1965) 63 Cal.2d 518; Bruton v. United States
            (1968) 391 U.S. 123.
20
     The court revised the admissibility of the phone records. Packard's counsel objected
21   to their admission on foundation, authentication, hearsay, and Aranda/Bruton
     grounds. Thomas's counsel and the prosecutor joined in these objections.
22
     The court ruled that subject to his ability to lay a proper foundation, Nkwonta could
23   introduce documents of phone records as long as the content was not used. Which
     party called whom, for instance, would not be admitted. The court ruled the fact,
24   however, that Gage was on the phone was and is itself relevant to Gage's defense
     and was admissible.
25
     The court clarified its ruling to Mr. Nkwonta, noting:
26
            “When you've got the codefendant situation, that Aranda–Bruton doesn't
27          always work for everybody. ... You've got the issue of ID here. In other
            words, who were they actually on the phone. The phone number itself doesn't
28          mean they were on the phone. They can't cross-examine that.... [¶] So to
                                               19
 1           protect you and give you your defense, which you're entitled to and the Court
             is not stopping that.
 2
             “So I'm being very clear, now I want everyone to be clear, that the
 3           examination of this witness if, one, you can get the foundation in, if you can
             get beyond that, you can certainly look at it and refer to it, but I'm gonna
 4           instruct that the only issue is was he on the phone at that time?”

 5   Nkwonta questioned Detective Stratton on cross-examination about the phone
     records obtained from MetroPCS after executing a search warrant, including
 6   information about Gage's phone that was a target number of the warrant. Over the
     course of Nkwonta's questioning of Stratton, counsel for codefendants had their
 7   objections sustained by the court based on lack of foundation, speculation, hearsay,
     and narrative grounds. Nkwonta subpoenaed phone records from MetroPCS and
 8   presented them to the court after the People had rested their case. The court found
     the phone records inadmissible as the affidavit executed by the custodian of records
 9   failed to comply with Evidence Code section 1561.

10   Gage testified on his own behalf, explaining he called Packard on his way to the
     park and also sent text messages to Packard. Gage testified he had contact with
11   Packard on the day of the robbery about nine times between 11:25 a.m. until 3:16
     p.m. Toward the end of a call to Packard at 3:04 p.m., Gage testified he heard sirens
12   in the background. Gage also contacted or tried to contact Thomas several times
     between 2:03 p.m. and 3:02 p.m. the day of the robbery.
13
     During deliberations, the jury sent a note to the court asking if the phone records
14   were available. The court told the jury the records were not available. The jury
     further informed the court it had reached verdicts on the other two defendants but
15   not Gage. The jury wanted to know how much longer it needed to deliberate if one
     person would not change. The court informed the jury its deliberations were solely
16   its domain. The court read the jury CALCRIM No. 3551, a standard instruction
     informing the jurors not to hesitate to reexamine their own views and to not change
17   a position just because it differs from that of other jurors in order to reach a verdict.
     Before reaching verdicts on the allegations against Gage, the jury sought a rereading
18   of Gage's testimony concerning the calls he made and received the day of the
     robbery.
19
     Analysis
20
     Defendant has the burden of proving ineffective assistance of trial counsel. To
21   prevail on a claim of ineffective assistance of trial counsel, the defendant must
     establish not only deficient performance, which is performance below an objective
22   standard of reasonableness, but also prejudice. Prejudice is shown when there is a
     reasonable probability that, but for counsel's unprofessional errors, the result of the
23   proceeding would have been different. (Williams v. Taylor (2000) 529 U.S. 362,
     391, 394; In re Hardy (2007) 41 Cal.4th 977, 1018.) A reasonable probability is one
24   sufficient to undermine confidence in the outcome. The second question is not one
     of outcome determination but whether counsel's deficient performance renders the
25   result of the trial unreliable or the proceeding fundamentally unfair. (In re Hardy,
     supra, at p. 1018.)
26
     A court must indulge a strong presumption that counsel's conduct falls within the
27   wide range of reasonable professional assistance. Tactical errors are generally not
     deemed reversible. We evaluate counsel's decisionmaking in the context of the
28   available facts. To the extent the record fails to disclose why counsel acted or failed
                                                 20
 1          to act in the manner challenged, appellate courts will affirm the judgment unless
            counsel was asked for an explanation and failed to provide one, or unless there
 2          simply could be no satisfactory explanation. Prejudice must be affirmatively proved.
            The record must affirmatively demonstrate a reasonable probability that, but for
 3          counsel's unprofessional errors, the result of the proceeding would have been
            different. (People v. Maury (2003) 30 Cal.4th 342, 389.) Attorneys are not expected
 4          to engage in tactics or to file motions that are futile. (Id. at p. 390; see People v.
            Mendoza (2000) 24 Cal.4th 130, 166.)
 5
            On direct appeal, reversal of a conviction for ineffective assistance of counsel will
 6          only occur if (1) the record affirmatively discloses counsel had no rational tactical
            purpose for the challenged act or omission, (2) counsel was asked for a reason and
 7          failed to provide one, or (3) there could be no satisfactory explanation for counsel's
            choices. All other claims of ineffective assistance of counsel are more appropriately
 8          resolved in a habeas corpus proceeding. (People v. Mai (2013) 57 Cal.4th 986,
            1009.)
 9
            Gage argues authenticated cell phone records would have corroborated his own
10          testimony that he was talking to the codefendants at the time of the robbery. Because
            the jury requested the records during deliberation, Gage could have also
11          corroborated his testimony that he heard sirens toward the end of his last call to
            Packard, which would show he was not in the getaway car and not with the
12          codefendants during the robbery.

13          The problem with Gage's assertion of ineffective assistance of trial counsel is that
            even if Gage can show Mr. Nkwonta's representation fell below professional
14          standards because he did not obtain authenticated phone records from MetroPCS,
            there is no demonstration authenticated records would have acted as strong
15          corroboration of Gage's testimony. Even with authenticated records there would still
            be foundation problems. Showing that Gage was calling numbers registered to
16          Packard and Thomas would not prove he was talking to either one of them. It appears
            neither Packard nor Thomas would have testified to corroborate they had talked to
17          Gage. Authenticated phone records would be circumstantial and indirect
            corroboration of Gage's testimony concerning the phone calls.
18
            Gage testified at length during trial that he called Packard and Thomas just before
19          and during the robbery. The jury heard a readback of this testimony during its
            deliberations. Gage's testimony provided an innocent explanation for phone calls
20          with his codefendants. It is speculative, at best, to assume circumstantial and indirect
            corroboration of Gage's testimony with authenticated phone records would have
21          caused the jury to reach a different verdict on the allegations against Gage. We do
            not agree there was a reasonable probability the jury would have remained
22          deadlocked or reached a different verdict had Mr. Nkwonta successfully obtained
            authenticated phone records.
23

24   Packard, 2017 WL 3725941, at *19-22.

25                 a. Legal Standard

26          Effective assistance of counsel is guaranteed by the Due Process Clause of the Fourteenth

27   Amendment. Evitts v. Lucey, 469 U.S. 387, 391-405 (1985). Claims of ineffective assistance of

28   counsel are reviewed according to Strickland's two-pronged test. Strickland v. Washington, 466
                                                       21
 1   U.S. 668, 687-88 (1984); Miller v. Keeney, 882 F.2d 1428, 1433 (9th Cir. 1989); United States v.

 2   Birtle, 792 F.2d 846, 847 (9th Cir.1986); see also Penson v. Ohio, 488 U.S. 75 (1988) (holding

 3   that where a defendant has been actually or constructively denied the assistance of counsel

 4   altogether, the Strickland standard does not apply and prejudice is presumed; the implication is

 5   that Strickland does apply where counsel is present but ineffective).

 6          To prevail, Petitioner must show two things. First, he must establish that counsel’s

 7   deficient performance fell below an objective standard of reasonableness under prevailing

 8   professional norms. Strickland, 466 U.S. at 687-88. Second, Petitioner must establish that he

 9   suffered prejudice in that there was a reasonable probability that, but for counsel’s unprofessional

10   errors, he would have prevailed at trial. Id. at 694. A “reasonable probability” is a probability

11   sufficient to undermine confidence in the outcome of the trial. Id. The relevant inquiry is not what

12   counsel could have done; rather, it is whether the choices made by counsel were reasonable.

13   Babbitt v. Calderon, 151 F.3d 1170, 1173 (9th Cir. 1998).

14          With the passage of the AEDPA, habeas relief may only be granted if the state-court

15   decision unreasonably applied this general Strickland standard for ineffective assistance.

16   Knowles v. Mirzayance, 556 U.S. 111, 122 (2009). Accordingly, the question “is not whether a

17   federal court believes the state court’s determination under the Strickland standard “was incorrect

18   but whether that determination was unreasonable–a substantially higher threshold.” Schriro v.

19   Landrigan, 550 U.S. 465, 473 (2007); Knowles, 556 U.S. at 123. In effect, the AEDPA standard

20   is “doubly deferential” because it requires that it be shown not only that the state court
21   determination was erroneous, but also that it was objectively unreasonable. Yarborough v.

22   Gentry, 540 U.S. 1, 5 (2003). Moreover, because the Strickland standard is a general standard, a

23   state court has even more latitude to reasonably determine that a defendant has not satisfied that

24   standard. See Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (“[E]valuating whether a rule

25   application was unreasonable requires considering the rule’s specificity. The more general the

26   rule, the more leeway courts have in reaching outcomes in case-by-case determinations.”)
27                  b. Analysis

28          In rejecting the claim, the state court applied the correct standard and concluded that
                                                       22
 1   Petitioner suffered no prejudice. Therefore, the only question before this Court is whether that

 2   determination was objectively unreasonable. The Court finds that it was not.

 3          The state court ruled that the cellphone records were inadmissible as a matter of state law.

 4   The federal court is bound by the state court’s determination of its own law. See Bradshaw v.

 5   Richey, 546 U.S. 74, 76 (2005). Even if defense counsel could have obtained admissible,

 6   authenticated phone records, the appellate court determined that under state law those records still

 7   suffered from foundation problems. In addition, the records at most would have shown that

 8   Petitioner’s cellphone connected with his codefendants’ cellphones. In his traverse, Petitioner

 9   argues that it is absurd to assert that Petitioner texted and called his codefendants while sitting in

10   the same vehicle, but this too is speculative. The records would not have shown that Petitioner

11   personally spoke to or contacted either one of them—only that his cellphone connected to their

12   cellphones. In addition, the records would not have proven that Petitioner was not with his

13   codefendants in the vehicle or in the same geographical location when the calls or texts were

14   made. A fairminded jurist could agree with the state court that the evidence was speculative, and

15   at best, only circumstantial and indirect corroboration of Petitioner’s testimony. For this reason,

16   Petitioner has not shown the state court to be unreasonable in concluding that there was not a

17   reasonable probability that the verdict would have been different but for counsel’s failure to

18   introduce the phone records. The claim will be denied.

19          3. Insufficiency of the Evidence

20          In his final claim for relief, Petitioner alleges there was insufficient evidence to find him
21   guilty of count 3, the robbery of Shanta Jones. He claims there was insufficient evidence to

22   support the finding that Jones had constructive possession of the stolen goods, and he claims there

23   was insufficient evidence showing the items were stolen from Jones’ immediate presence.

24   Petitioner raised this claim on direct review. In the last reasoned decision, the Fifth DCA rejected

25   the claim as follows:

26          All three defendants contend there was not substantial evidence they took or
            asported marijuana and cash from the American Green Farmers marijuana
27          dispensary in the immediate presence of Shanta Jones, count 3 of the amended
            information. Gage and Thomas argue Jones was unaware a robbery was taking place
28          and was not handling or in physical control of the property stolen. We find no error.
                                                     23
 1
     Under California law, an employee may be the victim of robbery even though he or
 2   she is not in charge or in immediate control of the items stolen at the moment of the
     taking. (People v. Scott (2009) 45 Cal.4th 743, 753.) Scott held employees have
 3   constructive possession of their employer's property when they are present during a
     robbery. Constructive possession requires only that there be some type of special
 4   relationship with the owner of the property sufficient to demonstrate the victim had
     authority or responsibility to protect the stolen property on behalf of the owner.
 5   (Ibid.) The victim need not have general authority to control the owner's property in
     other circumstances. (Id. at p. 754.)
 6
     In analyzing constructive possession authorities, the court in Scott relied on People
 7   v. Gordon (1982) 136 Cal.App.3d 519, which held the defendant committed robbery
     when he pointed a gun at the parents of the adult son who lived in the parents'
 8   residence and then proceeded to the son's bedroom to steal property. (Id. at pp. 523–
     524; People v. Scott, supra, 45 Cal.4th at pp. 753–754.) Gordon affirmed robbery
 9   convictions as against both parents, noting the victims were responsible for
     preserving the property taken. The Gordon court found constructive possession by
10   the parents of their adult son's personal items. (Gordon, supra, at p. 529; Scott,
     supra, at pp. 753–754.)
11
     The court in Scott further relied on People v. Gilbeaux (2003) 111 Cal.App.4th 515,
12   523, which applied the constructive possession rule to two independent contractor
     janitors who were present at the robbery of a grocery store even though they had no
13   responsibility for handling cash. The janitors were found to be in a special
     relationship with the grocery store and had sufficient representative capacity to the
14   store to be in constructive possession of the stolen property. (People v. Scott, supra,
     45 Cal.4th at p. 754.)
15
     Scott reasoned that “[a]lthough not every employee has the authority to exercise
16   control over the employer's funds or other property during everyday operations of
     the business, any employee has, by virtue of his or her employment relationship with
17   the employer, some implied authority, when on duty, to act on the employer's behalf
     to protect the employer's property when it is threatened by a robbery.” (People v.
18   Scott, supra, 45 Cal.4th at p. 754.) The employees are in possession of the property
     as against anyone who attempts to steal it, and they have authority to protect the
19   employer's property under Civil Code section 50 to use necessary force to protect
     the property, themselves, family members of the employer, other relatives, wards,
20   servants, the employer, or guests. (Scott, at p. 754.)
21   Gage and Thomas argue Jones was knocked down near the front door reception area
     of the dispensary where she worked. After hearing gunshots, Jones got up and ran
22   out the front door. She kept running down the street until she found someone with a
     cell phone and called 911. Jones conceded she did not initially see either defendant
23   holding a gun. By the time the robbery was completed, Jones was gone from the
     dispensary and out of the zone of immediate presence of the owner's property.
24   Because the security room and bud room of the dispensary were normally locked,
     and because Jones only opened the door for a patient after confirming her
25   verification of the patient, defendants argue she did not have physical control over
     the locked rooms or of the property inside those rooms. They further argue there
26   was insufficient evidence the removal of property occurred in Jones's immediate
     presence.
27
     We find these arguments unpersuasive. Defendants concede Jones had control over
28   who went past the locked door after verifying a patient was a legitimate customer of
                                                24
 1          the dispensary. Jones did not stay in the dispensary once she was aware there was a
            robbery in progress. It is immaterial whether she saw either defendant holding a gun.
 2          Any reasonable person would be prudent to assume the thieves entering the
            dispensary were armed. Generally, the accepted definition of immediate presence is
 3          that the object of the robbery is in the immediate presence of a person with respect
            to the robbery, which is so within the victim's reach, inspection, observation or
 4          control, that he or she could, if not overcome by violence or prevented by fear, retain
            possession of it. (People v. Abilez, supra, 41 Cal.4th at p. 507 [deceased victim need
 5          not be aware of force used to take property and is still within the immediate presence
            of the property stolen].)
 6
            Defendants used force against Jones, knocking her to the ground, to acquire entry
 7          into the rooms in the dispensary with the property they sought to steal. Once on the
            ground, Jones could no longer reach, observe, or control the door into the back of
 8          the dispensary. As noted in People v. Scott, Jones stood in a special relationship with
            her employer whether or not her regular duties included control over cash or the
 9          product for sale. She was wise not to remain on the premises after hearing gunfire
            during the course of the robbery. Jones continued, however, to fulfill her
10          responsibilities as a dutiful employee and sought a passerby to call 911 in order to
            protect not only her employer's property, but those persons remaining in the
11          dispensary after she left. We find substantial evidence Jones stood in a special
            relationship with her employer and was also the victim of defendants' robbery.
12

13   Packard, 2017 WL 3725941, at *22-23.

14                  a. Legal Standard

15          The law on sufficiency of the evidence is clearly established by the United States Supreme

16   Court. Pursuant to the United States Supreme Court’s holding in Jackson v. Virginia, 443 U.S.

17   307, the test on habeas review to determine whether a factual finding is fairly supported by the

18   record is “whether, after viewing the evidence in the light most favorable to the prosecution, any

19   rational trier of fact could have found the essential elements of the crime beyond a reasonable

20   doubt.” Jackson, 443 U.S. at 319; see also Lewis v. Jeffers, 497 U.S. 764, 781 (1990). Thus,

21   only if “no rational trier of fact” could have found proof of guilt beyond a reasonable doubt will a

22   petitioner be entitled to habeas relief. Jackson, 443 U.S. at 324. Sufficiency claims are judged by

23   the elements defined by state law. Id. at 324, n. 16.

24          If confronted by a record that supports conflicting inferences, a federal habeas court “must

25   presume–even if it does not affirmatively appear in the record–that the trier of fact resolved any

26   such conflicts in favor of the prosecution, and must defer to that resolution.” Id. at 326.

27   Circumstantial evidence and inferences drawn from that evidence may be sufficient to sustain a

28   conviction. Walters v. Maass, 45 F.3d 1355, 1358 (9th Cir. 1995).
                                                       25
 1           After the enactment of the AEDPA, a federal habeas court must apply the standards of

 2   Jackson with an additional layer of deference. Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir.

 3   2005). In applying the AEDPA’s deferential standard of review, this Court must presume the

 4   correctness of the state court’s factual findings. 28 U.S.C. § 2254(e)(1); Kuhlmann v. Wilson,

 5   477 U.S. 436, 459 (1986).

 6           In Cavazos v. Smith, 565 U.S. 1 (2011), the United States Supreme Court further

 7   explained the highly deferential standard of review in habeas proceedings, by noting that Jackson

 8           makes clear that it is the responsibility of the jury - not the court - to decide what
             conclusions should be drawn from evidence admitted at trial. A reviewing court may
 9           set aside the jury's verdict on the ground of insufficient evidence only if no rational
             trier of fact could have agreed with the jury. What is more, a federal court may not
10           overturn a state court decision rejecting a sufficiency of the evidence challenge
             simply because the federal court disagrees with the state court. The federal court
11           instead may do so only if the state court decision was “objectively unreasonable.”
12           Because rational people can sometimes disagree, the inevitable consequence of this
             settled law is that judges will sometimes encounter convictions that they believe to
13           be mistaken, but that they must nonetheless uphold.
14   Id. at 2.

15                  b. Analysis

16           As set forth above, the state court determined that, as a matter of state law, an employee is

17   in constructive possession of a business’s property during a robbery. Packard, 2017 WL

18   3725941, at *22 (citing People v. Scott, 45 Cal.4th 743, 753 (2009)). Petitioner may not dispute

19   this determination here, insofar as the federal court is bound by the state court’s determination of

20   its own law. See Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“We have repeatedly held that a
21   state court’s interpretation of state law, including one announced on direct appeal of the

22   challenged conviction, binds a federal court sitting in habeas corpus”). Petitioner makes no

23   argument that Shanta Jones was not an employee of the business during the robbery. Therefore,

24   he fails to demonstrate that Jones was not in constructive possession of the stolen goods.

25           Petitioner’s challenge to the immediate presence requirement likewise fails. It is

26   undisputed that Jones had control over the entry to the room where the stolen goods were kept.
27   The state court found that as a matter of state law, the immediate presence requirement is met if

28   the object of the robbery “is so within the victim's reach, inspection, observation or control, that
                                                        26
 1   he or she could, if not overcome by violence or prevented by fear, retain possession of it.”

 2   Packard, 2017 WL 3725941, at *23 (citing People v. Abilez, 41 Cal.4th 472, 507 (2007)). As

 3   noted by the state court, the defendants knocked Jones to the ground to gain access to the room

 4   where the stolen goods were kept. Petitioner thus fails to show that the state court rejection of his

 5   claim was objectively unreasonable.

 6   IV.    CERTIFICATE OF APPEALABILITY

 7          A state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a

 8   district court’s denial of his petition, and an appeal is only allowed in certain circumstances.

 9   Miller-El v. Cockrell, 537 U.S. 322, 335-336 (2003). The controlling statute in determining

10   whether to issue a certificate of appealability is 28 U.S.C. § 2253, which provides as follows:

11          (a)      In a habeas corpus proceeding or a proceeding under section 2255 before a district
            judge, the final order shall be subject to review, on appeal, by the court of appeals for the
12          circuit in which the proceeding is held.
13          (b)     There shall be no right of appeal from a final order in a proceeding to test the
            validity of a warrant to remove to another district or place for commitment or trial a
14          person charged with a criminal offense against the United States, or to test the validity of
            such person's detention pending removal proceedings.
15
            (c)     (1) Unless a circuit justice or judge issues a certificate of appealability, an appeal
16                  may not be taken to the court of appeals from—
17                          (A) the final order in a habeas corpus proceeding in which the detention
                            complained of arises out of process issued by a State court; or
18
                            (B) the final order in a proceeding under section 2255.
19
                    (2) A certificate of appealability may issue under paragraph (1) only if the
20                  applicant has made a substantial showing of the denial of a constitutional right.
21                  (3) The certificate of appealability under paragraph (1) shall indicate which
                    specific issue or issues satisfy the showing required by paragraph (2).
22

23          If a court denies a petitioner’s petition, the court may only issue a certificate of

24   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

25   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that

26   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have
27   been resolved in a different manner or that the issues presented were ‘adequate to deserve

28   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting
                                                        27
 1   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

 2            In the present case, the Court finds that Petitioner has not made the required substantial

 3   showing of the denial of a constitutional right to justify the issuance of a certificate of

 4   appealability. Reasonable jurists would not find the Court’s determination that Petitioner is not

 5   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

 6   proceed further. Thus, the Court DECLINES to issue a certificate of appealability.

 7   V.       ORDER

 8            Accordingly, IT IS HEREBY ORDERED:

 9            1) The Petition for Writ of Habeas Corpus is DENIED with prejudice on the merits;

10            2) The Clerk of Court is DIRECTED to enter judgment and close the case; and

11            3) The Court DECLINES to issue a certificate of appealability.

12   This order terminates the action in its entirety.

13
     IT IS SO ORDERED.
14

15   Dated:     October 15, 2019                                    /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         28
